Appeal from a judgment of the County Court of Chemung County, rendered November 5, 1973, upon a verdict convicting the defendant of the crime of manslaughter in the second degree, and appeal by the People from an order, entered April 30, 1974, which granted defendant’s motion to dismiss the third count of the indictment charging sodomy in the first degree. The defendant had been indicted for two counts of murder. We have examined in detail the points and issues raised by the defendant in his brief and we find them to be without merit. We have likewise examined the point raised by the District Attorney that the sodomy charge in the indictment should not have been dismissed by the trial court. We find this contention to be without merit. We have examined the entire record in detail and, while the testimony in most instances was circumstantial, there were factual issues for the jury’s determination. In our opinion, the defendant had a fair and impartial trial and there were no errors so egregious as to require a new trial. Judgment and order affirmed. Herlihy, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.